                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-20789-CR-ALTONAGA


UNITED STATES OF AMERICA,

       Plaintiff,

v.

DEMETRIS MICHELLE BOATWRIGHT,

     Defendant.
______________________________/

                                  DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on December 17, 2019, a hearing was held to

determine whether defendant DEMETRIS MICHELLE BOATWRIGHT should be

detained prior to trial. Having considered the factors enumerated in 18 U.S.C. §

3142(g), this Court finds that no condition or combination of conditions will reasonably

assure the appearance of this defendant as required. Therefore, it is hereby ordered

that the defendant DEMETRIS MICHELLE BOATWRIGHT be detained prior to trial and

until the conclusion thereof.

       In accordance with the provisions of Title 18, United States Code, Section

3142(i), the Court hereby makes the following findings of fact and statement of reasons

for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

use of unauthorized access devices in violation of 18 U.S.C. § 1029(a)(2) and

aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1).

       2. The weight of the evidence against the defendant is substantial. The
government proffered that the defendant used a false name and unauthorized credit

card information to pay for two rooms for three nights at a hotel. The defendant also

used stolen credit card information to purchase spa services from the hotel and to

purchase over $900 in clothing from the hotel pro shop. Law enforcement officers

discovered a children’s designer coat in the defendant’s hotel room and were able to

trace that coat to a local department store where the defendant used stolen credit card

information to purchase items totaling approximately $10,000.

       3. The pertinent history and characteristics of the defendant support pretrial

detention. The defendant was born on January 18, 1993 in Miami, Florida. While

released on her own recognizance by the state court, the defendant was charged with

battery for stabbing her boyfriend’s mother. Title 18, United States Code, Section

3142(g)(3)(A).

       4. The Court specifically finds, that there are no conditions or combination of

conditions which reasonably will assure the defendant's appearance as required. The

defendant was charged with battery while on pretrial release, leading the Court to

believe that the defendant cannot follow conditions of bond thereby making her a flight

risk. Based upon the above findings of fact, which were supported by a preponderance

of the evidence, the Court has concluded that this defendant presents a risk of flight.

       The Court hereby directs:

              (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from

persons awaiting or serving sentences or being held in custody pending appeal;

              (b) That the defendant be afforded reasonable opportunity for private
consultation with counsel; and

             (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose

of an appearance in connection with a court proceeding.

      DONE AND ORDERED at Miami, Florida, this the 17th day of December, 2019.




                           ______________________________________
                           JOHN J. O'SULLIVAN
                           CHIEF UNITED STATES MAGISTRATE JUDGE
